DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 4-11 are presented for examination. Applicant filed a response to an Election/Restriction Requirement on 10/31/2022 electing claims 1-12 and 18-20 without traverse and canceling claims 1-3 and 12-18. Examiner has established objections for claims 5-11; and § 101 and § 103 rejections for claims 4-11 in the instant Office action. 

Claim Objections



Claims 5-11 are objected to because of the following informality: for example, claim 5 recites “The smartglasses check fault discern and abatement device of claim 4 further comprising.” There should be “,” between “claim 4” and “further comprising,” and the recitation should read: “The smartglasses check fault discern and abatement device of claim 4, further comprising.”


Claim Rejections - 35 USC § 101




35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-11 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  






The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 4-11 is a system, which is one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 4-11 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 4-11, however, recite an abstract idea of confirming a current check. The creation of confirming a current check, as recited in the independent claim 4 belongs to certain methods of organizing human activity (i.e., fundamental economic principles or practices including mitigating risk) that are found by the courts to be abstract ideas. The limitations in independent claim 4, which set forth or describe the recited abstract idea, are found in the following steps: “leveraging, based on handwriting analysis, a plurality of legacy check documents to determine a level of authority associated with the current check” (claim 4) and “helping to determine the level of authority based on balance and suspicious account information associated with an account number and a routing code of the current check” (claim 4).
Prong 2: In addition to abstract steps recited above in Prong 1, independent claim 4 recites additional limitations: “the device comprising a weight between 20 grams to 60 grams” (claim 4), “a handwriting assist engine” (claim 4), and “a balance and suspicious account information engine” (claim 4). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claim 4 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claim 4 is non-statutory under 35 USC § 101 in view of step 2A of the test. 	









Step 2B of the Test: The additional elements of independent claim 4 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0043] In addition to the processors, smartglasses may also include hardware components associated with conventional glasses. Such conventional components may include a frame and lenses. 

[0044] Other hardware components of smartglasses may include one or more displays, one or more cameras for capturing photographs and/or videos, one or more audio input devices, one or more audio output devices, one or more communication transceivers, one or more wired and/or wireless communication applications (e.g., Bluetooth ®, Beacon ®) and/or any other suitable hardware components.

[0075] The invention may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer. Generally, program modules include routines, programs, objects, components, data structures, etc., that perform particular tasks or implement particular abstract data types. The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be located in both local and remote computer storage media including memory storage devices. It should be noted that such module may be considered, for the purposes of this application, as engines with respect to the performance of the particular tasks to which the modules are assigned.
 
[0076] FIG. 2 shows illustrative apparatus 200 that may be configured in accordance with the principles of the disclosure. Apparatus 200 may be a computing machine. Apparatus 200 may include one or more features of the apparatus shown in FIG. 1. Apparatus 200 may include chip module 202, which may include one or more integrated circuits, and which may include logic configured to perform any other suitable logical operations.  
 
This is a description of general-purpose computer. Therefore, the additional elements of independent claim 4 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claim 4 is non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 5-11 depend on independent claim 4. The elements in dependent claims 5-11, which set forth or describe the abstract idea, are: “an imperceptible phase out engine, said imperceptible phase out engine for removing an unreadable part of the current check” (claim 5 – further limiting the recited abstract idea), “an integration engine for integrating operation of the smartglasses check fault discern and abatement device with one or more financial institutions” (claim 6 – further limiting the recited abstract idea), “an e-check generator engine, said e-check generator engine comprising a user confirmation engine” (claim 7 – further limiting the recited abstract idea), “a check reader engine” (claim 8 – further limiting the recited abstract idea), “a user information interface” (claim 9 – further limiting the recited abstract idea), “a length of between about 120 millimeters (mm) and 160 millimeters (mm)” (claim 10 – further limiting the recited abstract idea), “a lens width of between about 45 millimeters (mm) and 65 millimeters (mm) ” (claim 11 – further limiting the recited abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 5-11 do not correct the deficiencies of independent claim 4 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 4-11 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 103













The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 4-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Williams (2014/0052697 A1) in view of Dimov (2021/0263319 A1).

As to claim 4, Williams shows a handwriting assist engine for leveraging, based on handwriting analysis, a plurality of legacy check documents to determine a level of authority associated with the current check (Williams: page 3, ¶¶ 39-40; page 5, ¶ 61; and page 6, 73); and a balance and suspicious account information engine for helping to determine the level of authority based on balance and suspicious account information associated with an account number and a routing code of the current check (Williams: page 3, ¶¶ 39-40; page 5, ¶ 61; and page 6, 73). 
Williams  does not show a device comprising a weight between 20 grams to 60 grams. Dimov shows a device comprising a weight between 20 grams to 60 grams (Dimov: page 5, ¶ 45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Williams by a device comprising a weight between 20 grams to 60 grams of Dimov in order to provide quality head-mounted display (Dimov: page 1, ¶ 2).

As to claim 5, Williams in view of Dimov shows all the elements of claim 4. Williams also shows an imperceptible phase out engine, said imperceptible phase out engine for removing an unreadable part of the current check (Williams: page 4, ¶ 53).  

As to claim 6, Williams in view of Dimov shows all the elements of claim 4. Williams also shows an integration engine for integrating operation of the smartglasses check fault discern and abatement device with one or more financial institutions (Williams: page 4, ¶ 44).  

As to claim 7, Williams in view of Dimov shows all the elements of claim 4. Williams also shows an e-check generator engine, said e-check generator engine comprising a user confirmation engine (Williams: page 6, ¶¶ 74-78; and page 12, ¶ 180).  

As to claim 8, Williams in view of Dimov shows all the elements of claim 4. Williams also shows a check reader engine (Williams: page 12, ¶ 180).  

As to claim 9, Williams in view of Dimov shows all the elements of claim 4. Williams also shows a user information interface (Williams: page 12, ¶¶ 180-181).  

As to claim 10, Williams in view of Dimov shows all the elements of claim 4. Williams  does not show a [device] length of between about 120 millimeters (mm) and 160 millimeters (mm). Dimov shows a [device] length of between about 120 millimeters (mm) and 160 millimeters (mm) (Dimov: page 5, ¶ 45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Williams by a [device] length of between about 120 millimeters (mm) and 160 millimeters (mm) of Dimov in order to provide quality head-mounted display (Dimov: page 1, ¶ 2).

As to claim 11, Williams in view of Dimov shows all the elements of claim 4. Williams  does not show a [device] lens width of between about 45 millimeters (mm) and 65 millimeters (mm). Dimov shows a [device] lens width of between about 45 millimeters (mm) and 65 millimeters (mm) (Dimov: page 5, ¶ 45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Williams by a [device] lens width of between about 45 millimeters (mm) and 65 millimeters (mm) of Dimov in order to provide quality head-mounted display (Dimov: page 1, ¶ 2).

Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Michalow, Michelle J. Analysis of the Impact of Technological Advances on Financial Institutions. Utica College ProQuest Dissertations Publishing (May 2016).


Felice-Steele (2020/0076813 A1) discloses: “[0213] . . . The account identification component 114 may analyze the handwritten payee information, such as by using a handwriting analysis algorithm and/or other optical character recognition algorithm, to identify digital characters included in the payee field.”















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRPI H KANERVO/Primary Examiner, Art Unit 3691